Case 1:19-cv-01058-ABJ Document 20-4 Filed 08/03/20 Page 1 of 5




              EXHIBIT “3”
                                                                                                 ,..~_.;.:·(.)...
                                                                                                             ~        ....."".,~..e.-.,
                                                                                                                     r.~~                     .......,.-.... ...
                                                                                                                              · 5-rr.:-}l,::.,'              ~- , ..  .... •.
                    .. ,.• --c"a.
                    • •     . .,•.,
                                  :__-"-.:....;~;_,·
                                       Case
                                          '    ..
                                               ·""
                                                 ""='"""- -'---
                                                             '"--'"'""'
                                               _.,._ .., ,.........
                                             1:19-cv-01058-ABJ
                                                     I       ·-         •"'=-'----
                                                                     ;!;I.
                                                                              * • • .,.
                                                                        ~ _ .2...
                                                                                 •• • ••
                                                                            Document    ..• -........
                                                                                      ••20-4 ~
                                                                                              ,lo.,;
                                                                                               Filed      _.. .• ., Page
                                                                                                         08/03/20
                                                                                                      ~:.....;;;.ava.. ., 2 of.....
                                                                                                                            •       ....
                                                                                                                                       . _.._       -    •.-....
                                                                                                                                                              •     . -, • •.
                                                                                                                                                                  .....,.
                                                                                                                                                                   ·,·
                                                                                                                                                                      ---     -•              ,. .-      .. _    ' .. .,, ,, .. ,




                          ·Memorandum
                                                                                                                                                                  ,

                                            SAC (137
                                                     ~,.,.n.
                                                         )                           (A.on)                                                                       9/22/81                 .
                           To


                           ,....                                                                 ."

                           S.bjon :
                                            SOPV .



                                              ·- .
                                             /J'( t1'la<i -o
                                                             DAMON
                                                                 T. TAYLOR ,
                                                                           e, -       ~,,.\\;vii-                                                                                         --
                                                                                                                                                                                          .              -
                                                                                                                                                                    ,,
                                      On 5/21/80, writer was introducd to source'by
                          the operating Case Agent.       Source provided to writer on the
                          above date, a general background conerning LCN influence         in
                          the Eastern Conference of TeULSters . On 7/14/80, writer again met
                          with source in the presence of the Case Agent and discussed the
                          same topic.     Pive (5) of .the meetings too~p ace thereafter,       in-
                          volviftg writer, Case Agent and source; duri         these meetings
                          source discussed public documents and gen al historical          back-
                          ground regarding the teamsters union as v 11 as the organized
                          labor movement in the Onited states       (OS) as it relates  to Organized
                          Crime. Much of this info~mation is the subject of many books,
                          some of whi ch source collaborated     on with journalists   in preparing
                          the manuscripts.                                                           ,
                                   In early April of 1981, writer was contacted by
                                                                                                                                                  ...
    ,
                        Case Agent and was subsequently     advised •~bat •the ,squrce bad a -- · · ·
                        business relationship   with DONALD    and ROBE~TTROMP   _of ..,.the . • :.·        ,
    •                   Trump Organization . The source, in this case; ·~ovns ·a· piece "of               ·
                       property   (along vi th other partners)    in Atlantic   City, .~upon which
                      · the Trump Organization   wants to build a casino • ._'.:xn -early Apr 11, ··· ·-
                        1981, writer and case Agent . met vi th _DONALD  _TRUMP::,Tbe ..purpose ·ot -: ·.:_.:
                        this meeting was for DONALD   TROMP to express ~is reservations               about
    ••                  building a casino in Atlantic    City.    TRUMPadvised Agent a ' that be
    •                 . bad read in the press media and bad beard from various acquaintances
•                       that Organized Crime elements were known to operate in Atlantic
                       City.    TRUMPalso expressed at this aeeting, · the reservation               that
                        his lite and those around him would be subject to microscopic
                       examination . TROMPadvised that be wanted to build a casino in
                       Atlantic City but he did not wish to tarnish his family's name

                                                                               •
                                                                                                                                                                                                             •
                                                                                                                                                              •
                                                                                                                                                                  •
                                                                    •
                                                                                                                                                                            . .
                                                                                                                                    •                                                 '
                                                                                                                         ...
                          •
                                                                                                                          . .......
                                 •                                        •
                                                                                                   . - ..
                                                                                                         •    •
                                                                                                              •          ..
                                                                                                                     ·-~·.
                                                                                                                           . .,, . .. .
        •
                -.
                •         DTT
                          (2 )                           •
                                                                                                   ..·...        ..
                                                                                                       .. - .,_. •·7·
                                                                                                                    1 . -
                                                                                                                                  -· '-" ...;,.._
                                                                                                                                                                                     - ·I
                                                                  .•          .. .                           -- ...:..::.:..;:..                                  ...~--~. __: }!pl
                                                                                                                                                                     '....       . . .. .
            •
            •
                                                         •
                                                                                           •••
                                                                                                             ~
                                                                                                             •
                                                                                                                .. . .. . . .
                                                                                                                  '      • ••••         .. ....
                                                                                                                                                        '
                                                                                                                                                            ,;~ ,
                                                                                                                                                              ~     ....
                                                                                                                                                                      _r-
                                                                                                                                                                               ·- - -
                                                                                                                                                                            , , -- ····                ~
                                                                                                                                                                                                      ....
                                                                                                                                                                                                                              ..
                       Case 1:19-cv-01058-ABJ Document 20-4 Filed 08/03/20 Page 3 of 5




         NY (137-1996i)

        inadvertently      . Agents advised TRUMPthat he should carefully
        think over his decision        to build in Atlantic      City, and carefully
        prepare not only methods of securing employees'              honesty, but also
        corporate     integrity  . TRUMPadvised that he wished to cooperate
        with the PBI if he did decide to build a casino . The Agents that
        were present      advised although they were not in a position         to spea k
        for th e FB!, or to guarantee       anything,    that if he in fact wished
        to bui -ld in Atlantic     City and decided firmly on this matter,         they
        would be glad to re-discuss        the situation     without making any
        conunittments .
                       After this initial        meeting, the New York Office (NYO)
         began to research       Atlantic     City and its various r egulating           bodies
        as well as what evidence existed regarding                O~ganized Crime influence
         in th ~ t city.      At an Atlantic      City conference,      writer discusseq
        with Bureau officials          and the Atlantic      City Resident Agency, the
        possibility       t hat a proposed casino owner ~ight be willing                to
        cooperate      with the FBI . In June, 1981, writer             met again with
        DONALDTRUMPand ROBERTTRUMPduring which time they advised that
        they felt confident         that they wished to build a casino in Atlantic
        City.     TRUMPadvised writer,           who was in the presence of the Case
        Agent, that he, (TRUMP), wished to provide full disclosure                       during
        the construction        phase of this casino and .subsequently,             once the
        casino was operational.          ~ TRUMPstated in order .to show that he was
        willing     to .fully cooperate       with the FBI, he suggested .that they              :·
        use undercover        Agents within the casino • .Writer advised TROMPthat
        he could not speak for the FBI, and he cou1d : not ·make ·.any , agreements ·
        or pro111ises as per Bureau policy in this matter . ' TRUMP asked , · ·.
        writer his personal         opinion regarding whether : he :should build . i n ·· ,
        Atlantic     City . Writer advised TROMP, on a · pe.rsonal level,                not" .as .
        a matter of Bureau policy,            that he, (writer),      thought there were
        easier ways that TRUMPcould invest his money . TRUMPas ked writer
        if he could atte111pt to introduce            hi111~o appropriate     officials
        in the PBI with whom he could discuss this matter.                    Writer advised
        TRUMPhe would research            this matter further      and re-contact        him.


                                                                                             •           '
                                                                     •
                                      •
                                                                                                 •
                                                 - 2 -                                                           •

                                                                                                             •
                                                             •           •
                                                                                                             •

....'                                                                        •           •
                                                                                                 •
                                                                                                     •
,
.
                                                                 •
                         Case 1:19-cv-01058-ABJ Document 20-4 Filed 08/03/20 Page 4 of 5




     NY (137 - 19967)


                  At    this point,    writer    initiated      steps with the Newark
     Office and ·the     Atlantic   City Resident Agency to begin planning
     an undercover      proposal   concerning     the proposed TRUMPcasino.            This
     proposal,   now    in thoroughly      finished      state,    was to be discussed
     with TRUMPby       the SACs of the New York Office and the Newark Office
     on 10/1/81.
                     On 9/21/81,       writer  returned     the · call of DONALDTRUMP
      and subsequently        talked to DONALDand ROBERTTRUMPvia · telephone .
      TRUMPadvised writer           that he traveled      to .Trenton,    New Jersey on
      Wednesday of the previous            week and had met with OGE official,
      MICREYBROWN. TRUMPadvised that BROWNtold him that he had
      • no problem• with TRUMP'S background and expected                  him to be ·
      lice~ed      in the immediate future.          BROWN, according       to TRUMP, further
      stated   tha~ he had one problem and that involved captioned                    source.
      TRUMPstated       that he told BROWNthat source was the first                 individual
      to preach "honesty"         to him regarding      his dealings      in Atlantic     City .
      TRUMPadvised that he also told BROWNthat SQurce had introduced
      him to two Agents of the FBI, (one of the names given was that .of
      writer) . TRUMPstated            that BROWNtold him ., that source was not
      candid with OGE regarding            some questions,      and that this might draw
      out the investigation         . TRUMPadvised writer            that he told BROWN
    . of .source's    relationship        with the PSI only . io • the sense that ,1t •
      might • n·ip things · in · the bud", and prevent · future problems.               TROMP
      stated   that he talked with.BROWN about nothing of a substantive                     ··
      nature, . particularly       involving    any proposed .. undercover 'activity.
           . .      On tne "s~me day, writer and Case Agent talked with •
    source . · . source advised thathe had been interviewed          by OGE approxi-
    mately a month and ·a half ago.        OGE asked for · documentation      regarding
    source's     business   activities.   Source · advised that his attorney       had
    inadvertently       not sent OGE the appropriate      documents,   however,
    would do so now. source further         advised that OGE officials       asked



                                                             •


                   •
                                                 -   3 -

              •




'
                  Case 1:19-cv-01058-ABJ Document 20-4 Filed 08/03/20 Page 5 of 5




NY (137-19967)

him about his relationship    with the FBI based on a stack of
newspaper clippings    which DGE officials had access to.   source
declined  to answer this question.
             It    should be emphasized that TRUMPis not aware
 of source's     relationship      with the FBI and knows only that . the
 contacting    Agents are acquaintances;          however, writer and Case
 Agent have repeatedly         told TRUMPthat they were not referen~es
 for source and cannot speak for source's              business   dealings.        The
 TRUMPShave advised writer            and Case Agent that source is involved
 as a labor consultant         to their firm . They are aware that this is a
 very rough business        and that source knows .people,        some of whom ·
 may be unsavory by the simple nature of the business.                  On
 9/21/.81, · source contacted       MICKEYBROWNof DGE at TRUMP'S request .
Befofe source could elaborate             on the matter of his call,        BROWN
 told him that he, (BROWN), was attempting              to talk with the
Newar k Division       of the FBI to verify some conversation(s)              that
TRUMPhad had with (BROWN)            . Source advised BROWNthat he was calling
regarding ·a different         matter and the question       of whether or not he !
was a source of the FBI simply did not come up . ·source told BRqWN
he was calling       regarding     a different    matter and that his attorney
had inadvertently        not sent appropriate       business    documentation       to BROW.
Source stated       that he would do so now. According to source,                    . ·.
he then asked :B·ROWN,, • is there anything ·else • •• •?, ·to which BROWN
responded,     ~no• . On · 9/21/81, . BROWNcalled        the SAC, Newark Divis 'ion,
and inquired      regarding     source.     SAC Newark advised BROWN      . that
he would get .'back to him. On 9/22/81,             SAC," Newark, · called writer
regarding , his conversation          with BROWNand the matter of his
future    response.-                            ·
           It should be emphasized that TRUMPadvised writer he
did not talk with BROWNabout anything concerning      the proposed
undercover   ac~ivity. It should further be emphasized that source
is not aware of the matter of this proposed activity.




                                           - 4 -
                                                       •
